Citation Nr: 1535139	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-45 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the calculated debt in the amount of $4,412.00, incurred as an overpayment of additional VA compensation for a dependent spouse, was properly created.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986 and from April 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 decision by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  The Veteran's appeal was handled by the Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge. 

In November 2010, the Board remanded the case for further development and determined that the issue of entitlement to a waiver of recovery of the debt in the calculated amount of $4412.00 had been raised by the record, but that the Board did not have jurisdiction over the claim; accordingly, the Board referred the issue to the agency of original jurisdiction (AOJ) for development.  While a November 2010 RO deferred rating decision of record reflects a notation that the issue should be referred to the DMC for development, this has not been accomplishment.  Accordingly, the issue entitlement to a waiver of recovery of the debt in the calculated amount of $4412.00 is again referred to the DMC for development, and the AOJ must accordingly transfer the file to this agency.  
 

FINDINGS OF FACT

1.  The Veteran's divorce from his former, second spouse, for whom he had been receiving additional compensation as his dependent, became effective in December 2001; however, he continued to receive additional compensation until August 2008 when VA received notification of this divorce.

2.  While the Veteran reports contacting VA by telephone and submitting a copy of his divorce decree in December 2001 or January 2002, no record of this telephone conversation or submitted divorce decree is of record.  

3.  The Veteran was aware of the requirement that he timely notify VA of any changes in the status of his dependents, as notices of record informed him of this affirmative duty, and as he had created a similar overpayment by failing to notify the VA of his divorce from his former first spouse.  

4.  The Veteran's debt of $4,412.00, representing the additional compensation paid to the Veteran for a dependent spouse from January 2002 to August 2008, appears to have been properly calculated.


CONCLUSION OF LAW

A debt in the amount of $4,412.00, incurred as an overpayment of VA benefits, is valid.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.501, 3.660 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015) (VCAA).  However, with regard to the Veteran's challenge to the validity of his debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).

Compliance with Remand

With regard to the Board's duty to ensure compliance with its prior remand directives, the Board finds that there has been substantial compliance therewith.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remanding this case in November 2010, the Board directed that the Veteran be provided with an audit explaining how the amount of his debt resulting from compensation overpayment was calculated, and this audit was generated and provided to the Veteran in August 2015.  The Board also directed that efforts be made to locate the copy of the Veteran's December 2001 divorce decree that the Veteran reports he submitted to VA in late December 2001 or early January 2002.  The RO undertook such efforts, which were unsuccessful, documented their efforts, and informed the Veteran that this reported submission had not been located.  

The Board further directed that if the efforts to locate the divorce decree the Veteran reports submitting to VA in December 2001 or January 2002 were unsuccessful, the RO should request him to provide a copy of his divorce decree.  The RO requested this information from the Veteran in February 2012.  While the Veteran did not produce the requested divorce decree, he provided VA with a copy of a January 2002 state chancery court order garnishing the Veteran's wages for child support owed to his former spouse, and it appears that the RO mistook this garnishment order as the divorce decree.  He also submitted an August 2011 marriage certificate reflecting his third marriage.  As this (third) marriage certificate was issued by the same state that issued the Veteran's prior (second) marriage certificate, presumably this (third) marriage license would not have been issued if the Veteran's (second) divorce decree was not of record.  

Given these efforts reflecting substantial compliance with the Board's remand directives, the Board concludes that the case is now ripe for adjudication.


Validity of Debt

The Veteran challenges the validity of the debt that VA determined he incurred as a result of additional spousal benefits paid to him from February 2002 to August 2008 to which he was not entitled.  

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was indeed legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits, i.e. the overpayment was solely the result of administrative error.

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents, including spouses, of veterans who are rated at least 30 percent disabled for their service connected disabilities.  See 38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135 (West 2014).  Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See 38 C.F.R. § 3.501(d)(2) (2015).  

As the record reflects that the Veteran was no longer married as of December 11, 2001, his entitlement to compensation for a dependent spouse terminated as of January 2002, the first month in which he was no longer legally married.  However, the Veteran continued to receive such compensation until August 2008, when the RO terminated this spousal award.  Therefore, the Veteran received additional compensation for a spouse from January 2002 to August 2008, but was not legally entitled to this compensation.

Moreover, it cannot be said that the Veteran was unaware that the payments were erroneous.  As outlined above, VA regulation states that the effective date of discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs, and the Veteran is charges with constructive knowledge of this regulation.  Moreover, the Veteran had been informed of his affirmative duty to inform VA of any change in the status of his dependents, as reflected in letters of record, and the Veteran had previously provided updates regarding the status of his dependents.  Furthermore, the Veteran was specifically aware that his failure to provide VA with timely notice of a change in the status of his dependents would lead to an overpayment of benefits and related debt, as he had failed to timely inform VA of the termination of his first marriage, which occurred in December 1991, which led to an overpayment of benefits from this time until the time VA was notified of his divorce June 1992.  The Veteran incurred a related debt and requested a waiver of collection of this debt, which was denied in a November 1992 decision of record.  

While the Veteran reports that he contacted VA in December 2001 when he was notified of his upcoming divorce, and that per a VA employee's instructions, he mailed a copy of his divorce decree to VA in late December 2001, no transcription of this telephone conversation (which is the required practice) nor a copy of his divorce decree are of record.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")).  This presumption has not been rebutted by clear and convincing evidence and merely stating that such occurred does not meet the high burden to rebut the presumption.

Furthermore, the Veteran reports that he did not notice that his VA compensation rate had remained unchanged, as he does not closely monitor the account to which his payment is electronically deposited.  Accordingly, as the Veteran should have been aware, if he checked the amount of his compensation deposits, that his compensation amount had not been decreased and was therefore erroneous, the receipt of this additional compensation cannot be deemed sole administrative error.  

Given the aforementioned evidence, the record establishes that the Veteran was not legally entitled to the additional spousal compensation he received from January 2002 to August 2008, and it cannot be said that the Veteran was unaware that his payments were erroneous; therefore, the debt incurred as a result of an overpayment of VA benefits is valid.

As to the validity of the amount of the debt, which the record reflects has been calculated as $4,412.00, the Board finds that the calculation appears to be accurate.  The audit of record derived the Veteran's debt by comparing the total compensation amount of $46,320.00 that the Veteran received from January 2002 through August 2008 (when he was receiving additional compensation for a dependent spouse although he was unmarried) to the total amount of $41,908.00 that he was entitled to receive, which does not include additional compensation for a dependent spouse.  The difference between these amounts equates to $4,412.00 of compensation that the Veteran received, but was not legally entitled to receive.  Given that the Board's calculation of the Veteran's debt is identical to the AOJ's calculation, the Board finds that the AOJ's calculation appears to be correct.  Furthermore, it is notable that neither the Veteran nor his representative has challenged the calculated amount of the Veteran's debt.

Accordingly, the Board finds that the Veteran's debt in the calculated amount of $4,412.00, created due to overpayment of VA compensation benefits, is valid.


ORDER

The Veteran's debt of $4,412.00, incurred as an overpayment of VA benefits, is valid.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


